ICJ_061_WesternSahara_UNGA_NA_1975-10-16_ADV_01_NA_10_EN.txt. 175

DISSENTING OPINION OF JUDGE RUDA

I have voted in favour of the decision of the Court to comply with the
request for an advisory opinion, in favour of the reply given to Question I,
and in favour of the reply given to Question IT in so far as it concerns the legal
ties between the Mauritanian entity and the territory of Western Sahara, but
unfortunately I cannot go along with the conclusions of the majority of the
Court concerning the legal ties between the Kingdom of Morocco and this
territory, as indicated in the penultimate paragraph of the Opinion.

My interpretation of the request in General Assembly resolution 3292
(XXIX) is that in Question IT it refers only to legal ties of a territorial
character, which could have been affected by the process of colonization at
the end of the nineteenth century. Such interpretation is based on the actual
text of Question II and on the debates in the General Assembly in 1974.

In other words, the purpose of the request as a whole, and of Question I] in
particular was simply to find out from the Court what were the rights, if any,
of Morocco and the Mauritanian entity over the territory of Western Sahara,
at the time of Spanish colonization. Of course, the rights of a political entity
over a territory mean the exercise of jurisdiction over persons and things, and
those rights are therefore established in relation to people, but, to my mind,
the General Assembly was only interested in those legal ties the existence of
which could throw light on the question whether Western Sahara belonged to
Morocco and the Mauritanian entity.

It appears to me that the legal ties of allegiance and authority, as described
in the penultimate paragraph and other paragraphs of the Opinion, are not
legal ties between the territory of Western Sahara and the Kingdom of
Morocco, but merely personal ties. If the Court had found that the existence
of such legal ties of allegiance and authority had created a territorial right, the
legal inference of such a finding would normally have been that the Sultan of
Morocco was the sovereign of the territories where these tribes lived; but this
is a proposition that the Court has not accepted.

I, therefore, conclude that the reply of the Court does not correspond to
what has been requested by the General Assembly.

It seems to me, therefore, that the correct reply to Question I} as far as the
Kingdom of Morocco is concerned would have been that there were no legal
ties between the territory of Western Sahara and the Kingdom of Morocco,
whereas the Court has found that there were legal ties of allegiance.

Moreover, I have not been convinced that the letters and documents
mentioned in the Advisory Opinion, or any other information submitted to

167
176 WESTERN SAHARA (DISS. OP. RUDA)

the Court, afford clear indication of permanent, real and manifested
acceptance either of allegiance, or of the Sultan’s political authority over
tribes in Western Sahara. Sporadic manifestations of allegiance and
authority, even if established, are not sufficient to declare the existence of
legal ties, whether of a territorial or personal character. I do however
recognize the religious, moral and political influence of the Sultan, but I
remain unconvinced that such influence has created legal ties of any nature.

For these reasons I have been unable to concur with the majority of the
Court on this point.

On the other hand, I have voted in favour of the existence of legal ties
between the Mauritanian entity, as understood by the Court, and the territory
of Western Sahara, because the ties indicated in the penultimate paragraph of
the Opinion were, in my view, legal ties of a territorial character. It has not
been contested that the various tribes living in the territories of the Bilad
Shinguitti, to use the formula employed by the Court to convey. its
understanding of the concept of the Mauritanian entity, were independent
political units which possessed rights, inter alia, to pastures, water-holes and
burial grounds, which were reciprocally acknowledged among the tribes. The
normal migratory areas were the territory of each tribe, although often
certain tribes traversed the territories of other groups. Each tribe, therefore,
enjoyed rights of a territorial character in the zones of Western Sahara
through which their nomadic routes ran at the time of Spanish colonization.
However, the independence of these tribes deprived the Bilad Shinguitti itself
of the character of a political unity, juridically capable, per se, of being the
subject of territorial rights.

The confirmation that the legal ties referred to above were affected by the
process of colonization is the 1934 administrative agreement between Spain
and France, which recognized the traditional freedom of nomads to migrate
across frontiers.

I cannot refrain from pointing out, moreover, although this does not
establish legal ties between the Kingdom of Morocco and the territory, that
the independent nomadic Tekna septs whose routes of migration are
established as traversing the Sakiet El Hamra and the Southern part of
Morocco possessed territorial rights within their migratory zones similar to
those recognized in the Advisory Opinion as belonging to the tribes living
within the territories of the Bilad Shinguitti.

(Signed) J. M. RuDA.

168
